Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 9 of the instant invention comprising inter alia a tissue clip application fitting set or retrofitting set with a cap attachment which is adapted to be put over a distal head of a medical endoscope of the shaft type, the cap attachment comprising: a proximal placement section: a cap section extending distally along an axial direction from the proximal placement section, the cap section comprising a sleeve-shaped circumferential wall that extends distally along the axial direction and comprises an inner surface and an outer peripheral surface spaced outwardly from the inner surface in a radial direction relative to the axial direction, wherein: the outer peripheral surface comprises a tissue clip holding section configured to support a tissue clip in the radial direction, the inner surface forms an internal hollow chamber spaced radially inwardly from the outer peripheral surface, the internal hollow chamber at least partially overlaps the tissue clip holding section relative to the axial direction and the internal hollow chamber is open in the distal direction, and the circumferential wall terminates in the distal direction at a circumferential front edge that is connected at a radially inner side to the inner surface and is connected at a radially outer side to the outer peripheral surface, the circumferential front edge being intersected by at least two notches positioned at respective circumferential positions along the circumferential wall with each of the at least two notches extending along the axial direction in a proximal direction that is opposite the distal direction, and through the circumferential wall in the radial direction to form an opening in said circumferential wall, wherein the respective circumferential positions of each of the notches are spaced from each other in a circumferential direction of the circumferential wall; a first working channel belonging to the tissue clip application fitting set or retrofitting set, the first working channel having a first working channel opening located inside the hollow chamber at a location along the axial direction between the placement section and the radially supported tissue clip, and wherein the working channel exits the hollow chamber at a location along the axial direction proximal to the radially supported tissue clip to thus be external to the endoscope; a first guiding element arranged in the hollow chamber, wherein the first guiding element forms a first ramp portion that extends distally along the axial direction and radially inwardly away from the inner surface of the circumferential wall as the first ramp portion extends distally along the axial direction, wherein the first ramp portion is arranged distally along the axial direction from the first working channel opening, such that a first medical instrument introduced through first the working channel opening is deflected radially inwardly by the first ramp portion; and a second guiding element within the hollow chamber wherein the second guiding element forms a second ramp portion that extends distally along the axial direction and radially inwardly away from the inner surface of the circumferential wall as the second ramp portion extends distally along the axial direction, wherein the second ramp portion is located distally along the axial direction from a second working channel belonging to the endoscope, such that a second medical instrument introduced into the hollow chamber from the second working channel is deflected radially inwardly by the second ramp portion, wherein the second ramp portion is spaced in the circumferential direction relative to the axial direction from the first ramp portion.
The prior art of record fails to disclose the claimed tissue application fitting, particularly to wherein a cap section comprising notches and first and second working channels with first and second guiding elements to direct first and second working instruments as desired and dictated by the procedure at hand.   As persuasively argued by the Applicant,  Baur et al (US 2011/0208210) discloses a tissue clip fitting which has a tissue clip attached to the outside thereof, and working channels for insertion of medical instruments,. However, the cap does not comprises notches along the circumferential edge of the cap as claimed. Furthermore, Baur et al. teaches away from the claimed notch configuration as a uniform shape is disclosed as being most desirable.   Fujisaki (JP 2006158840) discloses a endoscope cap having first and second working channels in the same configuration as claimed, but the cap is not configured to carry a tissue clip on the outer surface thereof, and is no used in tissue clipping applications as claimed.    Although the claim limitations may be known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claim 9. Any combination of the prior art of record, made to meet the current limitations of the endoscope and adapter attached thereto, would only be done so with impermissible hindsight.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/22/22